Electronically Filed
                                                     Supreme Court
                                                     SCPW-10-0000248
                                                     10-JAN-2011
                                                     02:30 PM



                       NO. SCPW-10-0000248


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                 MICHAEL C. TIERNEY, Petitioner,


                                vs.


         LINDA MOGA RIVERA, Inmate Grievance Specialist,

            Halawa Correctional Facility, Respondent.



                       ORIGINAL PROCEEDING


                              ORDER

  (By: Recktenwald, C.J., Nakayama, Acoba, and Duffy, JJ., and

       Circuit Judge Kim, assigned by reason of vacancy)


          Upon consideration of petitioner Michael C. Tierney's

petition for a writ of mandamus and the papers in support, it

appears that petitioner fails to demonstrate a clear and

indisputable right to relief.   Therefore, petitioner is not

entitled to extraordinary relief.   See HRS § 602-5(3) (2009)

("The supreme court shall have jurisdiction and power . . . [t]o

exercise original jurisdiction in all questions . . . arising

under writs of mandamus directed to public officers to compel

them to fulfill the duties of their offices[.]”); Kema v. Gaddis,

91 Hawai'i 200, 204, 982 P.2d 334, 338 (1999) (A writ of mandamus

is an extraordinary remedy that will not issue unless the

petitioner demonstrates a clear and indisputable right to relief
and a lack of alternative means to redress adequately the alleged

wrong or obtain the requested action.); In re. Disciplinary Bd.

Of the Hawaii Supreme Court, 91 Hawai'i 363, 368, 984 P.2d 688,

693 (1999) (Mandamus relief is available to compel an official to

perform a duty allegedly owed to an individual only if the

individual’s claim is clear and certain, the official’s duty is

ministerial and so plainly prescribed as to be free from doubt,

and no other remedy is available.).   Accordingly,

          IT IS HEREBY ORDERED that the clerk of the appellate


court shall process the petition for a writ of mandamus without


payment of the filing fee.


          IT IS FURTHER ORDERED that the petition for a writ of


mandamus is denied. 


          DATED:   Honolulu, Hawai'i, January 10, 2011.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Simeon R. Acoba, Jr.

                               /s/ James E. Duffy, Jr.

                               /s/ Glenn J. Kim




                                 2